Citation Nr: 0123306	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  92-08 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUE

Entitlement to service connection for hearing loss and 
tinnitus.

(The issue of entitlement to service connection for post 
traumatic stress disorder is subject to the Board's remand 
instructions set forth in its decision dated September 27, 
2000).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from October 1968 to 
December 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1991 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

The procedural history of this lengthy appeal is significant 
for the following:  In a decision dated April 21, 1999, the 
Board declined to reopen previously denied claims of 
entitlement to service connection for residuals of left 
shoulder dislocation, an acquired psychiatric disorder, and 
residuals of a head injury.  In addition, the Board denied 
entitlement to service connection for residuals of rheumatic 
fever, hearing loss and tinnitus, and post traumatic stress 
disorder (PTSD).  The Board also denied entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a left shoulder disability and for recurrent 
ventral hernias.  The appellant appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(the Court).

In December 1999, counsel for the appellant and VA filed a 
Joint Motion for Remand and requested a stay of proceedings 
pending a ruling on the motion.  It was agreed by the parties 
that the appellant would appeal only the issues of whether 
new and material evidence had been submitted to reopen a 
claim of service connection for residuals of left shoulder 
dislocation, service connection for hearing loss and 
tinnitus, and service connection for PTSD.  Accordingly, the 
parties requested the Court to dismiss the remaining five 
issues cited above in the preceding paragraph.  An Order of 
the Court dated in January 2000 granted the motion and 
vacated that part of the Board's decision of April 1999 which 
denied service connection for the left shoulder disorder (on 
the basis of failure to submit new and material evidence), 
hearing loss and tinnitus, and PTSD.  The appeal as to the 
other five issues was dismissed and the case was remanded for 
further development, readjudication and disposition in 
accordance with the Court's Order.

Thereafter, the Board issued a decision on September 27, 
2000, which again declined to reopen the previously denied 
claim of entitlement to service connection for the left 
shoulder disorder and which denied the claim of entitlement 
to service connection for hearing loss and tinnitus on the 
basis that it was not well grounded.  The Board remanded the 
claim of service connection for PTSD based on personal 
assault for additional development and readjudication in line 
with the Court's decision in Patton v. West, 12 Vet. App. 272 
(1999).  The appellant appealed the Board's September 2000 
decision to the Court, and based on a "Joint Motion for 
Remand" filed in January 2001, counsel for both parties 
agreed only to appeal the issue of service connection for 
hearing loss and tinnitus.  An Order of the Court dated in 
February 2001 granted the motion and vacated that part of the 
Board's decision of September 2000 which denied service 
connection for hearing loss and tinnitus.  The other issue 
decided by the Board in its September 2000 decision, whether 
new and material evidence had been submitted to reopen the 
previously denied claim of service connection for the left 
shoulder disorder, was dismissed on the basis that the 
appellant did not wish to further pursue his appeal of that 
claim.  The appeal of the claim seeking entitlement to 
service connection for hearing loss and tinnitus was remanded 
for further development, readjudication and disposition in 
accordance with the Court's Order.

The issue of service connection for PTSD was not subject to 
the latest Court Order and is not addressed herein, as this 
claim is pending further development in accord with the 
Board's prior remand instructions set forth in its decision 
dated September 27, 2000.


REMAND

Additional development is required in this case to fully 
comply with duty to assist under the Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475 (the VCAA) and 
implementing regulations published by VA on August 29, 2001, 
which are effective from date of the enactment of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).

The Board's decision of September 2000 denying the claim of 
service connection for hearing loss and tinnitus was vacated 
because of an intervening change in the law.  As mentioned 
above, the Board denied this claim as not well grounded; 
however, with the enactment of the VCAA on November 9, 2000, 
the well-grounded claim requirement for all claims seeking 
entitlement to veterans benefits was eliminated and VA's 
obligations with respect to the duty to notify and the duty 
to assist were redefined.  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal has been concluded, the 
version of the law or regulation that is most favorable to 
the claimant will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  As the changes in the law enacted by the 
VCAA are clearly more favorable to the appellant in this 
situation (elimination of well-grounded standard), the RO 
must readjudicate this claim.  See Luyster v. Gober, 14 Vet. 
App. 186 (2000) (per curiam order) (holding that VCAA is 
applicable to claims denied as not well grounded) and 
Holliday v. Principi, 14 Vet. App. 280 (2001) (holding, inter 
alia, that all provisions of the VCAA are potentially 
applicable to claims pending on the date of the VCAA's 
enactment, and that concerns of fundamental fairness and fair 
process demand further development and readjudication under 
the VCAA by the lower adjudicatory authority) (motion for en 
banc review denied, May 24, 2001).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Specifically, the RO should schedule the appellant for a 
medical examination to address the nature and etiology of the 
hearing loss/tinnitus disorder claimed as service connected 
based on a complete review of the evidence in the claims 
file.  In the Board's view, the appellate record does not at 
this time contain sufficient medical evidence to decide this 
claim in light of the changes in the law enacted by the VCAA.  
See 38 U.S.C.A. § 5103A(d)(1) and (2), as amended.  If the 
appellant fails, without good cause, to report for an 
examination, his claim should be adjudicated based on the 
evidence of record.  38 C.F.R. § 3.655(a), (b) (2000).

Accordingly, this case must be REMANDED to the RO for 
additional development and readjudication on the merits, as 
set forth below:

1.  The RO should request the appellant 
to provide a list of treatment received 
and/or any other information that would 
assist VA in obtaining all relevant 
medical records pertaining to hearing 
loss and/or tinnitus, which have not 
already been associated with the claims 
folder.  If the appellant believes that 
all the medical records are already on 
file and that there are no additional 
medical records missing, he should 
indicate so.  All VA medical records 
identified by the appellant should be 
obtained pursuant to established 
procedure.  With respect to any non-VA 
health care providers identified by the 
appellant, the RO should request his 
authorization to release any indicated 
private medical records.  Upon receipt of 
his signed authorization(s) for such 
records, the RO should attempt to obtain 
copies of relevant treatment records 
identified by the appellant.  All 
treatment records obtained as a result of 
this inquiry should be associated with 
the claims folder.

2.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, § 5103A(b)(2), and the amended 
regulation, 38 C.F.R. § 3.159(a)-(f), the 
RO should notify the appellant of the 
records it was unable to obtain, briefly 
explain the efforts made to obtain such 
records, and describe any further action 
that the RO will take to obtain such 
records.  For any VA or other Federal 
department or agency records, the RO 
should, in accord with the VCAA, continue 
its efforts to obtain any records while 
the case is under development on remand 
until it becomes reasonably certain that 
such records cannot be obtained because 
they do not exist or until it becomes 
reasonably certain that further efforts 
to obtain the records from the pertinent 
sources would be futile.

3.  Upon completion of the above-cited 
development, the RO should schedule the 
appellant for a VA audiological 
compensation examination for the purpose 
of addressing the nature and etiology of 
the hearing loss and tinnitus disorder 
for which service connection is being 
sought.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  All necessary tests and 
studies should be conducted, and in 
conjunction with a thorough review of the 
evidence in the claims folder, and with 
the clinical findings found on 
examination, the examiner should 
determine whether the appellant currently 
has hearing loss and/or tinnitus, and if 
so, render an opinion addressing whether 
it is at least as likely as not that any 
current disability for same was incurred 
or aggravated during the appellant's 
period of active duty between October 
1968 to December 1969, as he alleges.  

If the onset of any diagnosed hearing 
loss and/or tinnitus is determined to 
have preexisted the appellant's period of 
active military service, the examiner 
should express an opinion as to whether 
it is at least as likely as not that the 
particular disorder increased in severity 
during such service beyond it's natural 
progress or whether such increase was due 
to the inherent nature of the disease.  
Also, if any diagnosed hearing loss is 
found to be sensorineural in nature, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
that the disorder became manifest to a 
degree within of 10 percent or more 
within the first year that followed the 
appellant's separation from active 
military service, based on a complete 
review of all the evidence of record.  In 
responding to these opinion requests, the 
examiner should fully consider the 
appellant's service medical records and 
all post service medical evidence, with 
the purpose of reconciling the 
chronological and etiological questions 
that exist.  In addition, the examiner 
should discuss any affirmative evidence 
that would indicate that the appellant is 
not currently suffering from hearing loss 
and/or tinnitus.  Detailed reasons and 
bases for all diagnoses and opinions 
reached should be provided.  The report 
of the examination, including the reports 
of any tests or special studies 
performed, should thereafter be 
associated with the appellant's claims 
folder.

The appellant must be given adequate 
notice of time and location of any 
requested examination.  If he fails to 
report for any scheduled examination, 
this fact should be documented in the 
claims folder.  A copy of all 
notifications must be associated with the 
claims folder.

4.  Thereafter, the RO must review the 
claims file and ensure that any and all 
notification and development actions 
applicable to the appellant's claim and 
required by the VCAA are completed.

5.  Upon completion of the above, the RO 
must readjudicate the appellant's claim 
of entitlement to service connection for 
hearing loss and tinnitus, as listed on 
the title page.  In this regard, the RO 
should address the claim on the merits 
with consideration given to all of the 
evidence of record and after ensuring 
that all duty-to-notify and duty-to-
assist provisions of the VCAA have been 
fulfilled.  If any benefits sought on 
appeal remain denied, the RO should 
provide the appellant and his 
representative an adequate supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on his 
appeal as ordered by this REMAND, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  The RO should then allow the 
appellant an appropriate period of time 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


